ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 14-007, concluding that as a matter of final discipline pursuant to Rule l:20-13(c), JOHN G. KOUFOS, formerly of LONG BRANCH, who was admitted to the bar of this State in 2003, and who has been temporarily suspended from the practice of law since March 22, 2012, should be suspended from the practice of law for a prospective period of three years, based on his guilty plea in the Superior Court of New Jersey to hindering apprehension or prosecution (second degree), knowingly leaving the scene of a motor vehicle accident resulting in serious bodily injury (third degree), and witness tampering (third degree), conduct that violates RPC 8.4(b) (commission of a criminal act that reflects adversely on his honesty, trustworthiness or fitness as a lawyer);
And JOHN G. KOUFOS having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the matter that respondent’s offending conduct post-accident, and in particular, his effort to corrupt the criminal process, was so egregious and so prejudicial to the administration of justice that it warrants imposition of the most severe of sanctions;
And good cause appearing;
It is ORDERED that JOHN G. KOUFOS be disbarred, effective immediately, and that his name be stricken from the roll of attorneys;
*578ORDERED that JOHN G. KOUFOS be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that JOHN G. KOUFOS comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.
Justices LaVECCHIA, ALBIN, PATTERSON, and FERNANDEZ-VINA join in the Court’s Order.
Chief Justice RABNER and Justice SOLOMON would impose an indeterminate suspension.
Judge CUFF (temporarily assigned) did not participate.